Citation Nr: 9931993	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-28 768	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the period from April 3, 1984, to March 29, 
1994.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  He died in March 1984.  The appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from action contested by the appellant of the 
Department of Veterans Affairs (VA) Regional Offices in St. 
Paul, Minnesota, and Milwaukee, Wisconsin.  As directed by 
the Board in its February 1997 remand, the veteran was 
afforded a hearing at the VA Regional Office in Milwaukee, 
Wisconsin in June 1999 before the Board member rendering this 
decision, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998). 


FINDINGS OF FACT

1.  The veteran's death was due to a disability incurred as a 
result of exposure to herbicides during service. 

2.  A claim for DIC benefits on behalf of the appellant, who 
prior to March 29, 1994, was the dependent child of the 
veteran, has been pending since April 3, 1984.   


CONCLUSION OF LAW

The criteria for DIC benefits for the period from April 3, 
1984, to March 29, 1994, are met.  38 U.S.C.A. §§ 5107, 
7772(c) (West 1991); 38 C.F.R. §§ 3.57, 3.150(b), 3.155(a) 
(1999); Nehmer v. United States Veterans' Admin., 32 F. Supp. 
2d 1175 (N.D. Cal. 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially finds that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, she has presented a claim 
which is not inherently implausible.  The Board also finds 
that all relevant evidence has been obtained, and there is no 
further duty to assist the appellant in the development of 
facts pertinent to her claim.  Id. 

The general "VA Rule" provides that when laws or 
regulations are enacted while a claim is still pending, the 
proper effective date of an award shall not be earlier than 
the effective date of the change in law.  38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114 (1999).  However, 
the holding in Nehmer v. United States Veterans' Admin., 32 
F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), a decision 
promulgated subsequent to the adjudication of the RO that 
gave rise to the appellant's appeal and as applied to the 
instant case, provides for an effective date for an award 
based on an amendment to 38 C.F.R. § 3.309(e) that is earlier 
than the date of this amendment.  (See April 27, 1999, 
Memorandum by the (VA) Office of General Counsel withdrawing 
portions of VAOPGCPREC 15-95).  As interpreted by VA in 
pertinent part, the ruling in Nehmer II provides for an 
effective date for an award of DIC that is the later of the 
date the claim for DIC was filed or the date on which the 
qualifying death occurred, provided that a prior claim for 
DIC filed by a Vietnam veteran or a survivor of a Vietnam 
veteran was pending before the VA between May 3, 1989, and 
June 9, 1994.  (See Veterans Benefits Administration "Fast 
Letter" 99-86.) 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an  application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1999).  

The applicable governing legal criteria provide that upon 
receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 U.S.C.A. § 7722(c) (West 1991), 38 C.F.R. § 
3.150(b) (1999).  (Emphasis added).  

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  The veteran died on March [redacted], 
1984, due to bronchogenic adenocarcinoma.  Thereafter, the 
veteran's surviving spouse, his second wife, filed a claim 
for DIC benefits that was received at the VA Regional Office 
in Milwaukee on April 3, 1984, and denied in September 1984.  
On the application for DIC benefits (VA Form 21-534) filed by 
the veteran's second wife in April 1984, it was indicated 
that the veteran had a daughter, the appellant, that was at 
that time in the custody of the veteran's first wife.  

Subsequent to a regulatory amendment to 38 C.F.R. § 3.309(e) 
which allowed service connection for certain respiratory 
cancers secondary to exposure to herbicides, the appellant's 
mother submitted a claim to reopen the claim for DIC benefits 
in March 1994.  It was contended that this claim should be 
allowed "retroactive" to the original DIC claim filed by 
the veteran's second wife in 1984.  Shortly thereafter, a 
birth certificate documenting the veteran as the appellant's 
father and her date of birth as March [redacted], 1976, was 
submitted.  The veteran's second wife also submitted a claim 
to reopen her claim for DIC benefits in March 1994.  

A July 1994 rating decision granted service connection for 
the cause of the veteran's death on the basis of the 
regulatory amendment discussed above, and the veteran's 
second wife was informed by letter dated in August 1994 that 
she was entitlement to payment of DIC benefits for the period 
between April 1, 1984, until the month of her remarriage in 
1990.  The appellant's mother was notified by letter dated in 
August 1994 that because service connection had been granted 
for the cause of the veteran's death, the appellant was 
entitled to Dependent's Educational Assistance.  

In September 1994, the appellant filed a VA Form 21-534, 
contending as her mother did that she was entitled to DIC 
benefits effective from 1984.  In response, the appellant was 
told by the Milwaukee and St. Paul Regional Offices that 
because the claim submitted on her behalf by her mother was 
received in March 1994, she was only entitled to DIC benefits 
for the period beginning the first of the month following 
receipt of this claim.  Moreover, as she attained the age of 
18 in March 1994, she was told she had to submit information 
as to her school attendance in order to receive DIC benefits.  

In response, the appellant in written argument and sworn 
testimony presented at her June 1999 hearing advanced two 
arguments.  First, that VA failed to inform her mother that 
the appellant was entitled to DIC benefits as the dependent 
child of the veteran.  Second, that VA had knowledge of her 
existence pursuant to the claim for DIC benefits filed by the 
veteran's second wife in 1984.  For these reasons, she 
contends that she is entitled to payment of DIC benefit for 
the period from April 1, 1984, to the date of her 18th 
birthday, or March [redacted], 1994.  

Here the record clearly shows that VA had information at that 
time of the April 3, 1984, submission of the DIC claim that 
the appellant was a dependent of the veteran for whom 
benefits may have been provided as a result of the death of 
the veteran.  Further, the Board finds that the veteran's 
surviving spouse, acting as "next friend" of the appellant, 
filed an informal claim for DIC benefits upon submission of 
her DIC claim on April 3, 1984.  Thus, the Board finds that a 
claim for DIC benefits on behalf of the appellant has been 
pending since April 3, 1984.  (It is noted that under these 
circumstances, VA had a duty to forward an application for 
death benefits to the appellant's mother at the time of the 
April 1984 claim.  38 U.S.C.A. § 7722; C.F.R. §§ 3.150(b), 
3.155(a)).   

Given the conclusion that a claim on behalf of the appellant 
has been pending since April 3, 1984, the criteria for an 
effective date of April 3, 1984, for an award of DIC benefits 
has been demonstrated pursuant to the holding in Nehmer II as 
outlined above.  As the appellant attained the age of 18 on 
March 29, 1994, and there is no indication that she has 
thereafter "pursu[ed] a course of instruction at [a VA] 
approved educational institution," the criteria for 
entitlement to DIC benefits as a "child" of the veteran 
thus ended on that date.  38 C.F.R. § 3.57 (1999).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the period from April 3, 1984, to March 29, 
1994, is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

